Citation Nr: 1213557	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-33 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.  

2. Entitlement to service connection for glaucoma, to include as secondary to a service-connected disability.

3. Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The rating decision in October 2010 deferred the issue of an increased evaluation for fracture of the third clavicle spinal process and the issue of service connection for bilateral hearing loss.  As the claims remain unadjudicated, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran, who is the appellant, served on active duty from September 1966 to March 1968.  

This issue of service connection for glaucoma is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2006, a statement of the case was issued in November 2008, and a substantive appeal was timely received in November 2008.  The rating decision in December 2005 also denied the issue of service connection for diabetes mellitus and a notice of disagreement was received in October 2006.  The rating decision in June 2007 denied the issue of entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.  A notice of disagreement was received in July 2007, and a statement of the case was issued in November 2008.  On the Form 9 received in November 2008, it is unclear whether the Veteran was appealing the denial of special monthly compensation, however, the undersigned Veterans Law Judge applies the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), and finds that the filing of a timely substantive appeal as to this issue is deemed waived, so that the Board has jurisdiction over it.  The Board notes that the Court reaffirmed in Percy and in Douglas v. Shinseki, 23 Vet. App. 19 (2009), the line of cases which hold that a timely substantive appeal is not necessary to confer jurisdiction on the Board.  If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the Veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  As the RO included the issue of special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound in the supplemental statements of the case dated in August 2009 and in April 2010, and the Veteran presented testimony during the Board hearing in January 2012, the issue of special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities is now before the Board.  

During the Board hearing the issue was raised whether there was a pending claim for compensation under 38 U.S.C.A. § 1151 for the right eye surgery.  A review of the claims folder show that a rating decision in January 2010 denied entitlement to compensation under 38 U.S.C.A. § 1151 for the right eye condition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s).  Entitlement to SMC under 38 U.S.C.A. § 1114(s) results in a lower level of SMC than under 38 U.S.C.A. § 1114(l).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) . 

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

"Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352. 

In the instant case, service treatment records show that in May 1967, during service in Vietnam, the Veteran was struck by mortar fragments in both lower extremities.  He underwent a traumatic partial amputation which resulted in an acquired absence of left forefoot, at the proximal transverse metatarsal level, and acquired absence of the right great toe at the interphalangeal joint level.  

The Veteran is currently service connected for the following disabilities:  posttraumatic stress disorder rated 70 percent disabling; acquired absence of left forefoot due to shell fragment would with scar rated 40 percent disabling; shell fragment wound of the right calf muscle groups XI and XIII with scars rated 30 percent disabling; shell fragment wound of the left thigh scar rated 30 percent disabling; scars secondary to wounds sustained in combat rated 30 percent disabling; acquired absence of the right great toe at the interphalangeal joint with scar rated 10 percent disabling; fracture of the third clavicle spinal process rated noncompensable; and for skin graft donor site right latissimus dorsi associated with acquired absence of the left forefoot rated noncompensable.  The Veteran also is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) on account of anatomical loss of one foot from March 16, 1968.  

VA medical statement for consideration of aid and attendance in April 2007 shows that the Veteran was able to walk unaided, feed himself, capable to care for the needs of nature, was able to sit up, was able to travel, and leave his home without assistance.  He did not need assistance in bathing and tending to hygiene needs.  He was not confined to a bed and did not require nursing home care.  

VA progress notes in April 2009 show that gait was unstable without a prosthesis.  In March 2010 the Veteran complained of instability and mobility problems.  

On VA examination in May 2010, there was no peripheral nerve involvement.  The leg length from the anterior superior iliac spine to the medial malleolus was 101 centimeters on the right and left.  The examiner noted the amputation of the second toe, third toe, fourth toe, and fifth toe of the left foot.  The Veteran complained of pain at the amputated stump.  As for the right foot, the examiner noted amputation of the right big toe at the interphalangeal joint with a scar.  The Veteran complained of swelling at the amputated stump and pain from weight bearing.  He had a left foot prosthesis and cane to assist with getting up, sitting down, and weight bearing.  The examiner noted he did not require a brace, crutches, corrective shoes, a wheelchair, and a walker.  In examining the feet and toes the examiner indicated that the Veteran could not stand over 10 minutes and could not walk over five minutes with the prosthesis and cane.  The examiner also noted that due to the Veteran's service-connected disabilities he could not climb inclines or go up and down stair, kneel, squat, bend, or walk on uneven surfaces.  In an addendum the examiner stated that there is x-ray evidence of degenerative joint disease of the right foot.  X-ray report in June 2010 also shows hallux valgus deformity of the right foot.  As the evidence of record is unclear as to the level of impairment of the right foot, to include whether no effective function remains other than that which would be equally well served by an amputation stump, under the duty to assist a VA examination is necessary to make this determination.  

In January 2012 the Veteran testified that his wife sometimes has to assist him in getting out of the tub and getting up from a bed or chair.  He noted that most of the time she has to help him dress and has to cook for him because he cannot stand.  She also has to drive him places.  Under the duty to assist, a VA opinion also is necessary to determine whether the Veteran due to his service-connected disabilities is in need of regular aid and attendance.

The rating decision in December 2005 denied service connection for diabetes mellitus type 2.  In October 2006, the Veteran disagreed with the December 2005 rating decision.  A report of contact in November 2006 shows that the Veteran asked that his October 2006 statement be disregarded pertaining to issues other than diabetes mellitus.  As a statement of the case on the claim of service connection for diabetes mellitus has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

VA treatment records from 2003 to 2009 show ongoing treatment for glaucoma.  The Veteran in statements and testimony contends that the glaucoma is secondary to diabetes.  As the claim of service connection for glaucoma depends on the outcome of the claim of service connection for diabetes, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision concerning one could have a significant impact on the other, thus rendering the adjudication of the latter prior to adjudication of the former meaningless and non-final).  Accordingly, the claim for service connection for glaucoma is deferred until after there has been development and adjudication of the claim for entitlement to service connection for diabetes mellitus.  

In January 2012, the Veteran testified that he recently was receiving treatment at the VA Medical Center in Houston.  As the most recent treatment records are dated in 2009, VA treatment records from 2009 to the present should be associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from 2009 to the present from the VA medical center in Houston, Texas.  Ask the Veteran to identify all health care providers that have treated him for the disabilities he is claiming and to submit or provide written authorization for VA to obtain outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards the Veteran should be scheduled for a VA aid and attendance examination.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner should address whether the Veteran's service-connected acquired absence of the right great toe at the interphalangeal joint with scar and shell fragment wound of the right calf muscle groups XI and XIII with scars result in the loss, or loss of use, of the right foot to the extent that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  The examiner should consider whether the acts of balance, propulsion, etc., of the right foot could be accomplished equally well by an amputation stump with prosthesis.  The examiner should also indicate whether the Veteran has any ankylosis of the right knee or right hip due to his service-connected disabilities.  

The examiner should opine whether, as a result of service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself through to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.

3. Furnish the Veteran a statement of the case as to the issue of service connection for diabetes mellitus.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

4. On completion of the above, adjudicate the issues on appeal.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



